that this court's duty is to decide actual controversies and not to give
                opinions on moot questions).
                             It is so ORDERED.'




                                                             Gibbons


                                                                                            J.
                                                             Dougl


                                                                                           , J.
                                                             Saitta




                cc: Aaron K. Daniels
                     Clark County District Attorney/Civil Division, Robert J. Gower




                      1 We  direct the clerk of this court to file petitioner's application to
                proceed in forma pauperis, provisionally received in this court on
                November 4, 2011; and letter, provisionally received in this court on
                November 16, 2011. Having considered these documents, we conclude
                that no action is necessary as to them.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A